DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-20 are pending.

Drawings/Specification
The drawings/specification are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “430” has been used to designate both ultra wave device and swirl generating device in Fig. 4 and Specification paragraphs [0032]-[0033].  Corrected drawing sheets and corrected Specification in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 9, 10 and 14-19 are objected to because of the following informalities: 
Claim 1 recites the limitation “the flow conditioner” in line 4.   It is respectfully suggested to amend the limitation to “the inline flow conditioner” for consistent recitation of claim limitation.
Claim 9 recites the limitation “The inline demulsification system of claim 1” in line 1 which appears to be a misspelling of “The inline demulsification system of claim 8” since the limitation “the second flow profile” is recited in claim 8, not in claim 1.
Claim 10 recites the limitation “The inline demulsification system of claim 1” in line 1 which appears to be a misspelling of “The inline demulsification system of claim 8 or claim 9” since the limitation “the second flow profile” is recited in claim 8 or claim 9, not in claim 1.
Claim 14 recites the limitation “The inline demulsification system of claim 11” in line 1 which appears to be a misspelling of “The inline demulsification system of claim 13” since the limitation “the power of the ultrasonic waves” is recited in claim 13, not in claim 11.
Claim 14 recites the limitation “the amount of oil in the water line” in lines 2-3 which lacks an antecedent basis.  It is respectfully suggested to amend the limitation to “an amount of oil in a water line”.
Claim 15 recites the limitation “The inline demulsification system of claim 11” in line 1 which appears to be a misspelling of “The inline demulsification system of claim 13” since the limitation “the power of the ultrasonic waves” is recited in claim 13, not in claim 11.
Claim 15 recites the limitation “the amount of water in the oil line” in lines 2-3 which lacks an antecedent basis.  It is respectfully suggested to amend the limitation to “an amount of water in an oil line”.
Claim 16 recites the limitation “The inline demulsification system of claim 11” in line 1 which appears to be a misspelling of “The inline demulsification system of claim 12” since the limitation “the one or more water-cut sensors” is recited in claim 12, not in claim 11.
Claim 17 recites the limitation “an emulsion layer profile to the controller” in line 3.  It is respectfully suggested to amend the limitation to “an emulsion layer profile in the multiphase fluid to the controller” for clarification purposes.
Claim 18 recites the limitation “the power of the ultrasonic waves” in line 2. Therefore, it is the examiner’s assessment that claim 17 needs to be depend on claim 13, not claim 11, since claim 13 recites the limitation “power of the ultrasonic waves”. 
Claim 19 recites the limitation “the flow conditioner” in line 5.   It is respectfully suggested to amend the limitation to “the inline flow conditioner” for consistent recitation of claim limitation.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsutake et al. (JPH1066802A, all the citations are from the attached English translation, hereinafter “Mitsutake”). 
In regard to claims 1 and 19, Mitsutake discloses a deforming device (i.e., a demulsification system), wherein the deforming device (i.e., a demulsification system) comprises (Fig. 1 of original Japanese document, pages 2-3):
(i) A multiphase liquid sent from a storage tank (1, Fig. 1) via a drain pipe (2, Fig. 1), a pump (10, Fig. 1) to a gas separating unit (15, Fig. 1). The gas separating unit (15, Fig. 1) separate a gas phase from a liquid phase wherein the foam is included in the liquid phase that is sent through a defoaming liquid feed pipe (14, Fig. 1).  The gas separating unit (15, Fig. 1) taught by Mitsutake meets the recited inline flow conditioner. 
(ii) An ultrasonic wave device (7, Fig. 1), provided downstream from the gas separating unit (15, Fig. 1) (i.e., inline flow conditioner), including one or more ultrasonic probes (refer to the multiple probes along the defoaming liquid feed pipe (14, Fig. 1)) for emitting ultrasonic waves towards the multiphase fluid, wherein the ultrasonic waves demulsify at least a portion of the emulsion. 
Mitsutake discloses a gas oil separation system (the system shown in Fig. 1) that separate a gas from a liquid, such as a photographic emulsion (page 1, Abstract), comprising a deforming device (i.e., a demulsification system) as set forth above. This meets the gas oil separation system recited in claim 19.  

In regard to claim 2, Mitsutake discloses the ultrasonic wave device (7, Fig. 1) is configurable to be installed on an outer surface of a pipe (see Fig. 1).

In regard to claim 6, Mitsutake discloses the ultrasonic wave device (7, Fig. 1) device emits the ultrasonic waves with a frequency of 5-40 KHz (page 2, paragraph [0014]).
Mitsutake discloses every limitation recited in claims 1, 2, 6 and 19.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutake et al. (JPH1066802A, all the citations are from the attached English translation, hereinafter “Mitsutake”). 
In regard to claim 7, Mitsutake discloses the ultrasonic wave device (7, Fig. 1) device emits the ultrasonic waves with a frequency of 5-40 KHz (page 2, paragraph [0014]). Although Mitsutake does not explicitly discloses the power of the ultrasonic wave device (7, Fig. 1), the claimed power range would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize ultrasonic wave device activity and utility taking into consideration the operational parameters of the defoaming (demulsifying) operation (time, temperature, pressure, throughput), the geometry of the defoaming device, the physical and chemical make-up of the liquid feedstock as well as the nature of the demulsified end-products. 

In regard to claims 8-10, Mitsutake discloses the gas separating unit (15, Fig. 1) separate a gas phase from a liquid phase wherein the foam is included in the liquid phase that is sent through a defoaming liquid feed pipe (14, Fig. 1) (pages 2-3).  The gas separating unit (15, Fig. 1) taught by Mitsutake meets the recited inline flow conditioner, as set forth above. Since the gas is separated from the multiphase fluid, one skilled in the art would have reasonably expected that the gas separating unit (15, Fig. 1) (i.e., inline flow conditioner) is configured to adjust a flow profile of the multiphase fluid from a first flow profile to a second flow profile.  
Although Mitsutake does not explicitly discloses the detailed flow profiles in the gas separating unit (15, Fig. 1) (i.e., inline flow conditioner) as recited in claims 9 and 10, the claimed flow profiles would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the gas separating unit (15, Fig. 1) (i.e., inline flow conditioner) and utility taking into consideration the operational parameters of the gas-liquid separation operation (time, temperature, pressure, throughput), the geometry of the gas separating unit (15, Fig. 1) (i.e., inline flow conditioner), the physical and chemical make-up of the multiphase fluid feedstock as well as the nature of the separated gas and liquid phases. 

In regard to claim 11, Mitsutake discloses the gas separating unit (15, Fig. 1) having a liquid level sensor for detecting the liquid level of the liquid to be defoamed; and a gas venting line having a pump connected to the gas separating unit and discharging a gas stored in the gas separating unit. And an ultrasonic defoaming device, comprising: control means for controlling the drive of the pump based on the detection information of the liquid level sensor (page 2, paragraph [0012]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsutake, as applied to claim 1 above, and further in view of Gou et al. (US 2007/0272618 A1, hereinafter “Gou”). 
In regard to claim 3, Mitsutake does not explicitly discloses the deforming device (i.e., a demulsification system) further including a matching layer positioned between at least one ultrasonic probe and a pipe on which the ultrasonic probe is mounted.
Gou discloses a method/an apparatus for demulsifying water-oil emulsions through ultrasonic action, comprising a step of making water-oil emulsions flow through at least one ultrasonic acting region in a flow direction, characterized in that: within said ultrasonic acting region, a concurrent ultrasonic wave whose traveling direction is the same as the flow direction of said water-oil emulsions is generated by at least one first ultrasonic transducer provided at the upstream end of said ultrasonic acting region, and at same time, a countercurrent ultrasonic wave whose traveling direction is opposite to the flow direction of said water-oil emulsions is generated by at least one second ultrasonic transducer provided at the down stream end of said ultrasonic acting region; and the concur rent ultrasonic wave and the countercurrent ultrasonic wave act simultaneously on the water-oil emulsions flowing through said ultrasonic acting region, so as to demulsify said water-oil emulsions (page 6, claim 1). Gou discloses a feature of a matching layer positioned between at least one ultrasonic probe (2, Fig. 1) and a pipe (6, Fig. 1) on which the ultrasonic probe is mounted (see Fig. 1 and Fig. 2).
It is noted that both the Mitsutake and Gou references direct an apparatus for demulsifying water-oil emulsions through ultrasonic action.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Mitsutake to provide the feature of the deforming device (i.e., a demulsification system) further including a matching layer positioned between at least one ultrasonic probe and a pipe on which the ultrasonic probe is mounted as taught by Gou, because the feature of the deforming device (i.e., a demulsification system) further including a matching layer positioned between at least one ultrasonic probe and a pipe on which the ultrasonic probe is mounted is a known, effective method for installing ultrasonic probe on a pipe where the liquid to be demulsified is flowed as taught by Gou (Fig. 1 and Fig. 2).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutake, as evidenced by CN105372568A.
In regard to claims 4 and 5, Mitsutake discloses the ultrasonic wave device (7, Fig. 1) device emits the ultrasonic waves with a frequency of 5-40 KHz (page 2, paragraph [0014]).  It is known in the art that the ultrasonic wave device generates continuous ultrasonic waves or intermittent ultrasonic waves as evidenced by CN105372568A (page 1, Abstract). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsutake, as applied to claim 19 above, and further in view of Gou et al. (US 2007/0272618 A1, hereinafter “Gou”). 
In regard to claim 20, Mitsutake does not explicitly discloses the deforming device (i.e., a demulsification system) is located downstream from a manifold and upstream from at least one of a dehydrating unit, a desalting unit, and an oil-water separator unit.
Gou discloses a method/an apparatus for demulsifying water-oil emulsions through ultrasonic action, comprising a step of making water-oil emulsions flow through at least one ultrasonic acting region in a flow direction, characterized in that: within said ultrasonic acting region, a concurrent ultrasonic wave whose traveling direction is the same as the flow direction of said water-oil emulsions is generated by at least one first ultrasonic transducer provided at the upstream end of said ultrasonic acting region, and at same time, a countercurrent ultrasonic wave whose traveling direction is opposite to the flow direction of said water-oil emulsions is generated by at least one second ultrasonic transducer provided at the down stream end of said ultrasonic acting region; and the concur rent ultrasonic wave and the countercurrent ultrasonic wave act simultaneously on the water-oil emulsions flowing through said ultrasonic acting region, so as to demulsify said water-oil emulsions (page 6, claim 1). Gou discloses the apparatus for demulsifying water-oil emulsions is used in processing crude oil in an oilfield (paragraphs [0002]-[0004]) and further discloses the deforming device (i.e., a demulsification system) is upstream from a desalting unit, or an oil-water separator unit (Fig. 3 and Fig. 4).
It is noted that both the Mitsutake and Gou references direct an apparatus for demulsifying water-oil emulsions through ultrasonic action.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Mitsutake to provide the feature of the deforming device (i.e., a demulsification system) is located downstream from a manifold and upstream from at least one of a dehydrating unit, a desalting unit, and an oil-water separator unit as taught by Gou, because the feature of the deforming device (i.e., a demulsification system) is located downstream from a manifold and upstream from at least one of a dehydrating unit, a desalting unit, and an oil-water separator unit is a known, effective feature of using the deforming device (i.e., a demulsification system) as taught by Gou (Fig. 3 and Fig. 4).

Claim Objections
Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claims 12-18 AND claim 11 into an independent claim 1 as exemplified below.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 12-18.  The concept of an inline demulsification system comprising:
an inline flow conditioner for separating a multiphase fluid into a liquid phase and a gas phase, wherein the liquid phase includes an emulsion; and 
an ultrasonic wave device, provided downstream from the flow conditioner, including one or more ultrasonic probes for emitting ultrasonic waves towards the multiphase fluid, wherein the ultrasonic waves demulsify at least a portion of the emulsion,
wherein the inline demulsification system further comprising one or more sensors for communicating data representing one or more properties of the multiphase fluid to a controller, and 
wherein the one or more sensors include one or more water-cut sensors for communicating data representing the amount of oil and/or water present in the multiphase fluid, is considered novel. 
The teachings of cited prior arts, alone or in a combination, do not provide any guidance which would lead one to construct an inline demulsification system comprising: (i) an inline flow conditioner for separating a multiphase fluid into a liquid phase and a gas phase, wherein the liquid phase includes an emulsion; (ii) an ultrasonic wave device, provided downstream from the flow conditioner, including one or more ultrasonic probes for emitting ultrasonic waves towards the multiphase fluid, wherein the ultrasonic waves demulsify at least a portion of the emulsion; and (iii) one or more sensors for communicating data representing one or more properties of the multiphase fluid to a controller, wherein the one or more sensors include one or more water-cut sensors for communicating data representing the amount of oil and/or water present in the multiphase fluid, as recited in claims 12-18 of claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772